Fill in this information to identify the case:

Debtor 1 Tina M Carson, dba Breath of Life

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:                          District of KANSAS
                                                                           (State)

Case number 18-11150



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                     12/16


If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


Name of creditor:               PROF-2013-M4 Legal Title Trust II, By U.S.       Court claim no. (if known)            2
                                Bank National Association, As Legal Title
                                Trustee

Last four digits of any number you                 XXXXXX9945
use to identify the debtor’s account:

Does this notice supplement a prior notice of postpetition fees, expenses,
and charges?
   No
   Yes. Date of the last notice:

Part 1:               Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any escrow
account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.
        Description                                                                   Dates incurred                                    Amount

1.      Late charges                                                                                                             (1)    $          0.00
2.      Non-sufficient funds (NSF) fees                                                                                          (2)    $          0.00
3.      Attorney fees                                                                 8/2/2018,                                  (3)    $        500.00
4.      Filing fees and court costs                                                                                              (4)    $          0.00
5.      Bankruptcy/Proof of claim fees                                                7/25/2018,                                 (5)    $        300.00
6.      Appraisal/Broker's price opinion fees                                                                                    (6)    $          0.00
7.      Property inspection fees                                                                                                 (7)    $          0.00
8.      Tax advances (non-escrow)                                                                                                (8)    $          0.00
9.      Insurance advances (non-escrow)                                                                                          (9)    $          0.00

10. Property preservation expenses. Specify:          _____________                                                              (10)   $          0.00
11. Other. Specify:          Plan Review;                                             6/28/2018,                                 (11)   $        350.00
12. Other. Specify:                                                                                                              (12)   $
13. Other. Specify:                                                                                                              (13)   $
14. Other. Specify:                                                                                                              (14)   $

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

If the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.




Official Form 410S2                            Notice of Postpetition Mortgage Fees, Expenses, and Charges                                  page 1
                                          Case 18-11150        Doc# Filed 12/17/18 Page 1 of 4
Debtor 1        Tina M Carson, dba Breath of Life                             Case number (if known)      18-11150
                First Name   Middle Name Last Name



Part 2:          Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.
Check the appropriate box.

 I am the creditor.
 I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best
of my knowledge, information, and reasonable belief.

           X     /s/Toni Townsend                                                                 Date       12/14/2018
                 Signature

Print:           Toni                                                Townsend                     Title      Authorized Agent
                 First Name                   Middle Name            Last Name

Company          McCalla Raymer Leibert Pierce, LLC, Authorized Agent for Fay Servicing, LLC

Address          1544 Old Alabama Road
                 Number           Street
                 Roswell                             GA               30076
                 City                                State            ZIP Code

Contact phone           (312) 346-9088 X5174                              Email       Toni.Townsend@mccalla.com




Official Form 410S2                             Notice of Postpetition Mortgage Fees, Expenses, and Charges                     page 2
                                           Case 18-11150        Doc# Filed 12/17/18 Page 2 of 4
B 10 (Supplement 2) (12/11)                                          Case:                                                      Page 3




                                   UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF KANSAS


In re:                                                                   )
                                                                         )      Case No. 18-11150
Tina M Carson                                                            )      Chapter 13
dba Breath of Life                                                       )
                                                                         )      JUDGE: ROBERT E. NUGENT


                                                               EXHIBIT B

                                                   ITEMIZATION OF CLAIM

 Attorney fees:                                                                                                              $500.00
                                                     Preparation and Filing of the
                   08/02/2018                                                                                      $500.00
                                                     Objection to Confirmation

 Bankruptcy/Proof of Claim Fees:                                                                                             $300.00
                                                     Preparation and Filing of Proof of
                   07/25/2018                                                                                      $300.00
                                                     Claim

 Other:                                                                                                                      $350.00
                                                     Review and Analysis of Schedules,
                   06/28/2018                                                                                      $350.00
                                                     Plan, Docket, Loan Docs

 TOTAL POSTPETITION FEES, EXPENSES, AND CHARGES:                                                                            $1,150.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11
U.S.C. § 1322 (b)(5) and Bankruptcy Rule 3002.1




                           Case 18-11150                 Doc#          Filed 12/17/18             Page 3 of 4
B 10 (Supplement 2) (12/11)                        Case:                                       Page 4




                                                           Bankruptcy Case No.: 18-11150
 In Re:                                                    Chapter:             13
           Tina M Carson                                   Judge:               Robert E. Nugent
           dba Breath of Life

                                     CERTIFICATE OF SERVICE

      I, Toni Townsend, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
POSTPETITION MORTGAGE FEES, EXPENSES, AND CHARGES filed in this bankruptcy
matter on the following parties at the addresses shown, by regular United States Mail, with
proper postage affixed, unless another manner of service is expressly indicated:

Tina M Carson
5451 West Road 11
Ulysses, KS 67880

David J. Lund                                     (served via ECF Notification)
Law Office of David J. Lund, LLC
727 N. Waco, Ste. 565
P O Box 635
Wichita, KS 67201

Carl B. Davis, Trustee                            (served via ECF Notification)
300 W Douglas Suite 650
Wichita, KS 67202

U.S. Trustee                                      (served via ECF Notification)
Office of the United States Trustee
301 North Main Suite 1150
Wichita, KS 67202

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:            12/17/2018   By:     /s/Toni Townsend
                         (date)              Toni Townsend
                                             Authorized Agent for Fay Servicing, LLC




                          Case 18-11150    Doc#     Filed 12/17/18     Page 4 of 4
